DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘beam transformation device…’ in claim 1.  Claims 2-15 are being interpreted under 112 f inasmuch as they depend on claim 1.  This limitation will be interpreted as a cylindrical lens array telescope in which the axes of the cylindrical lenses are rotated by 45 degrees about the optical axis direction, or a refractive/reflective beam transformation device with planar reflective surfaces arranged facing each other, and their respective equivalents.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation ‘similar to a super-Gaussian profile’ is indefinite inasmuch as ‘similar’ has not been defined in the claims or specification.  Therefore one of ordinary skill in the art would not know the scope to be protected.  For example similar could include all Gaussian profiles and 
	Claims 2-15 are rejected inasmuch as they depend from claim 1.  Furthermore claims 8 and 9 are rejected for reciting the same limitation. 
Claim 2 is rejected for reciting that the focal length of the objective is ‘preferably between 5000 mm and 20,000 mm, for example between 7,000 mm and 13,000 mm’.  Preferably is confusing inasmuch as it is unclear whether the limitation is further limiting the claim.  Since it is merely a preference it will be interpreted as optional.  Regarding claim 2, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 4 is rejected because it recites the limitation ‘preferably at least two’.  Preferably is confusing inasmuch as it is unclear whether the limitation is further limiting the claim.  Since it is merely a preference it will be interpreted as optional.
	Claim 8 is rejected for reciting the limitation ‘ that the depth of field of the profile of the intensity distribution… [is] preferably greater than .5mm’ and that the ‘super-Gaussian factor G preferably being >3 in this region.’  The use of the term preferably is confusing inasmuch as it is unclear whether the limitation is further limiting the claim.  Since it is merely a preference it will be interpreted as optional.
Regarding claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 14 is rejected for reciting the limitation ‘preferably in front of the objective’.  The use of the term preferably is confusing inasmuch as it is unclear whether the limitation is further limiting the claim.  Since it is merely a preference it will be interpreted as optional.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikliaev (US 8,270,084 B2).
Regarding claim 1, Mikliaev teaches a device for generating a linear intensity distribution in a working plane comprising:
At least one laser light source (1, figure 1) from which light is emitted during operation of the device;
Optics (column 6 lines 4-10) which shape the light emitted by the at least one laser light source with respect to the beam cross sections and divergences in a first direction and/or in a second direction, the two directions being perpendicular to one another and to the propagation direction of the light, the first direction in the working plane corresponding to the line longitudinal direction and the second direction corresponding to the line transverse direction (column 7 lines 64-67), and
A beam transformation device (3, figure 1) on which the light shaped by the optics impinges, the beam transformation device increasing the beam quality factor with respect to the first direction and decreasing the beam quality factor with respect to the second direction during operation of the device (column 6 lines 27-31 and lines 55-62),

Regarding claim 3, Mikliaev teaches that the objective comprises at least two lenses which are in particular designed as cylindrical lenses acting in the second direction (column 7 lines 1-6).
Regarding claim 5, Mikliaev teaches that the focusing device comprises one or more lenses, in particular, cylindrical lenses, acting in the second direction (column 7 lines 40-45).
Regarding claim 9, Mikliaev teaches that in the intensity distribution, in particular the intensity distribution similar to a super-Gaussian distribution has a greater intensity in the working plane than in planes arranged immediately in front of or behind it (see column 7 lines 40-42, the light is being focused to the working plane meaning that the intensity distribution in the working plane will be higher than planes adjacent to it inasmuch as this is where the focus is).
Regarding claim 10, Mikliaev teaches that the laser light source is a multimode laser light source (column 7 line 60).
Regarding claim 11, Mikliaev teaches that the optics are anamorphic optics (see column 6 lines 4-10).
Regarding claim 12, Mikliaev teaches that the optics are disposed between the laser light source and the beam transformation device (column 6 lines 4-10).
Regarding claim 13, Mikliaev teaches that the device comprises a homogenizing device (5, figure 8) acting in the first direction (see curvature in x direction in figure 8).

Regarding claim 15, Mikliaev teaches that the homogenizing device comprises two cylindrical lens arrays (5, figure 8) and a Fourier lens (29, figure 8) acting in the first direction.

Allowable Subject Matter
Claims 2, 4, and 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, closest prior art does not teach the focal length of the object is between 2000 and 30000 mm.
Regarding claim 4, prior art does not teach that the objective comprises three cylindrical lenses.
Regarding claim 6, prior art does not teach that the rear focal plane of the objective coincides with the front focal plane of the focusing device.
Regarding claim 7, prior art does not teach that the plane imaged by the objective and the focusing device in the working plane is arranged between the front focal plane of the objective and the first lens of the objective.
Regarding claim 8, prior art does not teach that the depth of field of the profile of the intensity distribution in the working plane is greater than .1 mm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	12/31/2021